Judgment, Supreme Court, New York County (Robert H. Straus, J), rendered February 24, 2005, convicting defendant, upon his pleas of guilty, of two counts of grand larceny in the fourth degree, and sentencing him, as second felony offender, to concurrent terms of 2 to 4 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. The record supports the court’s findings that the photo array and lineup were not unduly suggestive. In each instance, defendant and the other participants were reasonably similar in appearance, and any difference was not sufficient to create a substantial likelihood that defendant would be singled out for identification (see People v Chipp, 75 NY2d 327, 336 [1990], cert denied 498 US 833 [1990]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and McGuire, JJ.